
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.60



Plan Document
BIOVAIL AMERICAS CORP.
Executive Deferred Compensation Plan
As Amended and Restated Effective January 1, 2009


            BIOVAIL AMERICAS CORP., a Delaware corporation (the "Company"), has
established and maintains the Biovail Americas Corp. Executive Deferred
Compensation Plan (the "Plan"), originally effective January 1, 2003, to enable
Participants covered under the Plan to enhance their retirement security by
permitting them to enter into agreements with the Company to defer compensation
and receive benefits at retirement, death, separation from service, and as
otherwise provided under the Plan.

        This Plan is amended and restated effective January 1, 2009 to implement
changes required pursuant to and consistent with Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations promulgated thereunder
(the "Code"), incorporate all prior amendments and make certain desired design
changes. For the period January 1, 2005 through December 31, 2008 the Plan has
been operated in accordance with transition relief established by the Treasury
Department and Internal Revenue Service pursuant to Section 409A of the Code.

ARTICLE 1 — Definitions

1.1Annual Deferral:  shall mean the amount of Compensation, which the
Participant elects to defer under the Deferral Commitment pursuant to Article 3
of the Plan.

1.2Beneficiary:  shall mean the person or persons or entity designated as such
in accordance with Article 10 of the Plan.

1.3Board:  shall mean the Board of Directors of Biovail Americas Corp.

1.4Code:  shall mean the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.

1.5Company:  shall mean Biovail Americas Corp., its subsidiaries and divisions,
and any successor(s) in interest.

1.6Compensation:  shall mean a Participant's salary and bonuses, before
reductions for deferral.

1.7Deferral Account:  shall mean the account or accounts established in the
books of the Company in accordance with Section 4.1 to track all amounts
deferred by a Participant under the Plan and any earnings (or losses)
attributable thereto. Grandfathered Amounts and any earnings (or losses)
attributable thereto and non-Grandfathered Amounts and any earnings (or losses)
attributable thereto will be accounted for separately.

1.8Deferral Commitment:  shall mean an election made by a Participant to defer
Compensation pursuant to Articles 2 and 3 of the Plan for which a Deferral
Election Form has been submitted by the Participant.

1.9Deferral Contribution Period:  shall mean the period of one (1) Plan Year, or
such other period as the Deferred Compensation Committee may permit in its
discretion, over which the Participant has elected to defer Compensation
pursuant to Article 3 of the Plan.

1.10Deferral Election Form:  shall mean a written or electronic agreement
between the Company and the Participant, entered into pursuant to Section 2.1 of
the Plan, by which the Participant elects to participate in the Plan and make a
Deferral Commitment.

1.11Deferred Compensation Committee:  shall mean the committee appointed by the
Board to administer the Plan pursuant to Article 9 of the Plan.

1.12Early Retirement:  shall mean a Participant's Separation from Service with
the Company for any reason whatsoever, whether voluntary or involuntary, other
than as a result of the Participant's death, on or after the Participant's
attainment of age fifty (55) and completion of a minimum of fifteen (15) years
of continuous service, or such other date as the Deferred Compensation Committee
may determine in its discretion.

--------------------------------------------------------------------------------



1.13Eligible Employee:  shall mean (i) an officer or members of the senior
management of Biovail Americas Corp. whose annual base salary is one hundred
twenty-five thousand ($125,000) or more, and (ii) any officer or senior member
of management of a Participating Company who is specifically designated in
writing by such Participating Company as eligible to participate in the Plan.

1.14Employer:  shall mean the Company or any of its subsidiaries or divisions.

1.15ERISA:  shall mean the Employee Retirement Income Security Act of 1974,
as amended.

1.16Financial Hardship:  shall mean a Participant's unexpected need for cash
arising from an unforeseeable emergency (for non-Grandfathered Amounts within
the meaning of Section 409A of the Code), as determined by the Deferred
Compensation Committee. Cash needs arising from foreseeable events such as, for
example, the purchase of a residence or education expenses for children shall
not, alone, be considered a Financial Hardship.

1.17Funds:  shall mean certain investment alternatives designated by the
Deferred Compensation Committee from time to time for determining earnings
(and losses) attributable to the Deferral Accounts of Participants.

1.18Grandfathered Amounts:  shall mean the portion of a Participant's Deferral
Account attributable to amounts earned and vested for purposes of Section 409A
of the Code as of December 31, 2004 and the earnings thereon (whenever
credited).

1.19Participant:  shall mean an Eligible Employee who is participating in the
Plan as provided in Article 2, or a former Eligible Employee for whom a Deferral
Account is being maintained under the Plan.

1.20Participating Company:  shall mean each affiliate (within the meaning of
Sections 414(b), (c) and (m) of the Code) of the Company that adopts this Plan
by means of a written instrument with the consent of the Company. References
herein to the 'Company' will be deemed to include each Participating Company,
unless the context indicates otherwise.

1.21Plan:  shall mean this Executive Deferred Compensation Plan as set forth in
this document and as the same may be amended, supplemented and restated from
time to time and any successor plan.

1.22Plan Year:  shall mean the twelve (12)-month period from January 1 through
December 31.

1.23Retirement:  shall mean a Participant's Separation from Service with the
Company for any reason whatsoever, whether voluntary or involuntary, other than
as a result of the Participant's death, after the Participant attains age
sixty-five (65).

1.24Separation from Service:  shall mean for non-Grandfathered Amounts a
Participant's separation from service with the Company within the meaning of
Section 409A of the Code for any reason whatsoever, whether voluntary or
involuntary. For Grandfathered Amounts it shall mean a termination
of employment.

1.25Valuation Date:  shall mean the last day of each Plan Year calendar quarter,
or such other dates as the Deferred Compensation Committee may determine in its
discretion, which must be at least annually, for the valuation of a
Participant's Deferral Account.

1.26Vesting Date:  shall mean the date that marks the end of the five (5) year
period which begins on the effective date of the first Participation Agreement
filed by the Participant under the Plan. For example: if a Participant's first
Participation Agreement was effective January 1, 2003; the Vesting Date for this
Participant would be January 1, 2008.

ARTICLE 2 — Participation

2.1Deferral Election Form.  Annually, all Eligible Employees will be offered the
opportunity to defer Compensation to be earned in the following Plan Year. Any
Eligible Employee may elect to participate in the Plan and to make a Deferral
Commitment effective as of the first day of a Plan Year by submitting a Deferral
Election Form specifying the amount of the Deferral Commitment and the time and
form of payment under the Plan in accordance with Article 6. The Deferral
Election Form must be submitted to

2

--------------------------------------------------------------------------------



the Deferred Compensation Committee no later than December 31 of the Plan Year
preceding the Plan Year for which Compensation is to be earned. Except as
otherwise provided in the Plan, the Participant's Deferral Commitment shall
be irrevocable.

An employee who first becomes an Eligible Employee after the beginning of a Plan
Year is eligible to participate in the Plan as of the sixtieth (60th) day
following the date he became an Eligible Employee and may elect to participate
in the Plan and to make a Deferral Commitment for that Plan Year with respect to
Compensation to be earned on and after such date by submitting a Deferral
Election Form specifying the time and form of payment under the Plan to the
Deferred Compensation Committee within thirty (30) days following the date the
employee became an Eligible Employee.

Participation in the Plan shall be made conditional upon an Eligible Employee's
acknowledgement, in writing or by making a deferral election under the Plan,
that all decisions and determinations of the Deferred Compensation Committee
shall be final and binding on the Participant, his or her Beneficiaries and any
other person having or claiming an interest under the Plan.

2.2Continuation of Participation.  A Participant who has elected to participate
in the Plan by making a Deferral Commitment shall continue as a Participant in
the Plan for purposes of such Deferral Commitment even though in any Plan Year
after such Deferral Commitment such Participant elects not to make a new
Deferral Commitment or ceases to be an Eligible Employee. A Participant shall
not be eligible to make a new Deferral Commitment unless the Participant is an
Eligible Employee with respect to the Plan Year for which the election is made.

ARTICLE 3 — Form of Deferral Commitments

3.1Deferral Commitment.  Subject to Sections 3.2 and 3.3, a Participant may
elect in the Deferral Election Form to defer an amount equal to a specified
dollar amount or a percentage of Compensation so long as the amount of
Compensation net of the amount deferred does not fall below any applicable
thresholds determined by the Deferred Compensation Committee in its sole
discretion. Once made, a Participant's Deferral Commitment is irrevocable. The
Deferred Compensation Committee, in its sole discretion, will determine rules
regarding the deferral of Compensation, as necessary or appropriate.

A Participant may change his Deferral Commitment annually for any Plan Year by
filing a new Deferral Election Form prior to the beginning of such Plan Year.

3.2Minimum Deferral Commitment.  A Participant may not elect to defer less than
three thousand dollars ($3,000) of Compensation in any one Plan Year.

3.3Maximum Deferral Commitment.  The maximum amount a Participant may defer in
any one Plan Year is fifty percent (50%) of salary and one hundred percent
(100%) of bonus. The Deferred Compensation Committee, in its sole discretion,
may establish alternative maximum Deferral Commitment limits for the purpose of
controlling the Company's financial obligations under the Plan or for any other
reason deemed necessary.

3.4Withholding.  The Deferred Compensation Committee, in its sole discretion,
will make arrangements for satisfying any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the deferral of Compensation under the Plan.

ARTICLE 4 — Deferral Accounts

4.1Deferral Accounts.  A Deferral Account shall be established for each
Participant. The Deferral Account shall be credited with the applicable portion
of a Participant's Annual Deferral as of the approximate date such amounts would
otherwise have been paid to the Participant. The portion of a Participant's
Deferral Account attributable to Grandfathered Amounts and any earnings
(or losses) attributable thereto will be accounted for separately from the
portion of a Participant's Deferral Account attributable to non-Grandfathered
Amounts and any earnings (or losses) attributable thereto.

3

--------------------------------------------------------------------------------



4.2Statements of Account.  The Deferred Compensation Committee shall provide
periodically (but no less frequently than annually) to each Participant a
statement setting forth the balance of the Deferral Account maintained for such
Participant.

4.3Vesting of Deferral Accounts.  A Participant shall be one hundred percent
(100%) vested at all times in the amount of Annual Deferrals and any earnings
attributable thereto credited to the Participant's Deferral Account. A
Participant shall be zero percent (0%) vested in any Company contributions and
any earnings attributable thereto credited to the Participant's Deferral Account
until the Participant's Vesting Date. If the Participant is still providing
service to the Company and is a Participant in the Plan on the Vesting Date, the
Participant shall immediately become one hundred percent (100%) vested in all
Company contributions and any earnings attributable thereto credited to his
Deferral Account. In the event the Participant dies prior to reaching the
Vesting Date, the Participant shall became one hundred percent (100%) vested in
any unvested amounts credited to his Deferral Account as of the day prior to his
date of death.

4.4Earnings (or Losses) on Deferral Accounts.  A Participant's Deferral Account
shall be credited with all deemed earnings (or losses) generated by the Funds
elected by the Participant from time to time. Participants may allocate their
Deferral Account among the Funds available under the Plan only in whole
percentages. The deemed rate of return, positive or negative, credited under
each Fund is based upon the actual investment performance of the corresponding
investment portfolios that the Deferred Compensation Committee may designate
from time to time, and shall equal the total return of each such investment fund
net of asset based charges, including, without limitation, money management fees
and Fund expenses. The Deferred Compensation Committee may, on a prospective
basis, add or delete any of the Funds.

4.5Funds.  Notwithstanding that the rates of return credited to Participants'
Deferral Accounts are based upon the actual performance of the corresponding
Funds as the Deferred Compensation Committee may designate, the Company shall
not be obligated to actually invest any Compensation deferrals made by
Participants under this Plan in such Funds or in any other investment funds.

4.6Changes in Funds.  A Participant may change the Funds to which his or her
Deferral Account is deemed to be allocated with whatever frequency is determined
by the Deferred Compensation Committee. Each such change may include a
reallocation of the Participant's existing Deferral Account in whole percentages
and/or a change in investment allocation of amounts to be credited to the
Participant's Deferral Account in the future, as the Participant may elect.

4.7Valuation of Deferral Accounts.  The value of a Participant's Deferral
Account as of any Valuation Date shall equal the amounts theretofore credited to
such Account, including any earnings (positive or negative) deemed to be earned
on each such Account in accordance with Section 4.4, through the day preceding
such date, less the amounts theretofore deducted from such Account.

ARTICLE 5 — Company Contributions

5.1The Company may from time to time, in its discretion, credit the Deferral
Account of each Participant who is an Eligible Employee with a matching
contribution. The amount and timing of the matching contribution, if any, shall
be determined by the Deferred Compensation Committee, in its sole discretion.

5.2Company contributions credited to a Participant's Deferral Account, if any,
shall be distributed to a Participant only to the extent such amounts are
vested. A Participant shall become vested in Company contributions made on his
behalf, and all earnings attributable thereto, in accordance with the Vesting
Date. The balance, if any, of such Company contributions shall be forfeited upon
the Participant's Separation from Service to the extent not then vested.

4

--------------------------------------------------------------------------------



ARTICLE 6 — Payment of Benefits

6.1Payment with respect to Grandfathered Amounts.  Payment with respect to
Grandfathered Amounts shall be made as follows:

(a)Upon Separation from Service.    Upon a Participant's Separation from Service
other than on account of the Participant's Retirement or Early Retirement, the
Company shall pay to the Participant the Participant's vested Deferral Account
balance in a lump sum payment. The Participant's Deferral Account balance shall
be determined as of the Valuation Date following the Participant's Separation
from Service and payment shall be made within ninety (90) days of the
Valuation Date.

(b)Upon Retirement or Early Retirement.    Upon a Participant's Separation from
Service on account of Retirement or Early Retirement, the Company shall pay to
the Participant the vested balance of the Participant's Deferral Account, in
accordance with the Participant's direction as found on the Deferral Election
Form submitted by the Participant at the time the Deferral Commitment was made.
If no election was submitted, payment will be made in fifteen (15) installment
payments. The Participant's Deferral Account balance shall be determined as of
the Valuation Date following the Participant's Separation from Service and
payment shall be made within ninety (90) days of the Valuation Date.

A Participant may elect the following alternative forms of payment:

(i)Lump Sum.    A lump sum payment equal to the balance of the applicable
Deferral Account as of the Valuation Date following the Participant's Retirement
or Early Retirement. Lump sum payment shall commence no earlier than the first
day of the calendar year quarter following the Participant's Retirement or Early
Retirement.

(ii)Installment Payments.    Annual installment payments in substantially equal
amounts over a period of five (5), ten (10), or fifteen (15) years. Installment
payments shall be made by the thirtieth (30th) day of the calendar year quarter
of each year following the Participant's Retirement or Early Retirement.

A Participant may change his election with respect to Grandfathered Amounts to
an allowable alternative form of payment by submitting a new Deferral Election
Form to the Deferred Compensation Committee at least one (1) year prior to the
Participant's Retirement or Early Retirement. Subject to the foregoing, the
Deferral Election Form most recently accepted by the Deferred Compensation
Committee shall govern the payout of the Participant's Deferral Account.

(c)In-Service Distributions.    If a Participant elected an in-service
distribution with respect to Grandfathered Amounts, payment will be made in a
lump sum by January 31 of the calendar year elected by the Participant. A
Participant may not change his in-service distribution election with respect to
Grandfathered Amounts.

(d)Accelerated Distribution Prior to Retirement Date.    A Participant may
request a distribution of all of the Participant's Deferral Account with respect
to Grandfathered Amounts only at any time in accordance with the following
rules:

(i)The balance distributed to the Participant will be reduced by a penalty
amount equal to ten percent (10%) of the balance of the Participant's Deferral
Account. The Participant's Deferral Account balance shall be determined as of
the Valuation Date next following the Participant's distribution request.
Payment shall be made within ninety (90) days following the Valuation Date.

(ii)No Compensation Deferrals will be made on behalf of the Participant until
the January following a twelve (12) month period from the date of the requested
distribution.

(e)Accelerated Distribution Following Retirement Date.    A Participant may
request a distribution of the Participant's Deferral Account with respect to
Grandfathered Amounts only at any time

5

--------------------------------------------------------------------------------



following Retirement. The balance distributed to the Participant will be reduced
by a penalty amount equal to ten percent (10%) of the balance of the
Participant's Deferral Account. The Participant's Deferral Account balance shall
be determined as of the Valuation Date next following the Participant's
distribution request. Payment shall be made within ninety (90) days following
the Valuation Date.

6.2Payment with respect to Non-Grandfathered Amounts.

(a)Upon a Participant's Separation from Service, the Company shall pay to the
Participant the vested balance of the Participant's Deferral Account, in
accordance with the Participant's direction as found on the Deferral Election
Form submitted by the Participant at the time the Deferral Commitment was made.
If no election is submitted, payment will be made as a lump sum payment. A
Participant may elect the following forms of payment:

(i)Lump Sum.    A lump sum payment equal to the balance of the applicable
Deferral Account as soon as practicable following the first day of the
thirteenth (13th) month following the Participant's Separation from Service. The
Participant's Deferral Account balance shall be determined as of the Valuation
Date immediately preceding the date payment is to commence.

(ii)Installment Payments.    Annual installment payments in substantially equal
amounts over a period of five (5), ten (10), or fifteen (15) years. Installment
payments shall commence as soon as practicable following the first day of the
thirteenth (13th) month following the Participant's Separation from Service. The
Participant's Deferral Account balance shall be determined as of the Valuation
Date immediately preceding the date payment is to commence.

(b)In-Service Distributions.    At the time a Participant makes a Deferral
Commitment, a Participant can elect to receive an in-service distribution of all
or a portion of the Compensation deferred for a Deferral Contribution Period. If
a Participant elects an in-service distribution, payment will be made in a lump
sum by January 31 of the calendar year elected by the Participant; provided that
such calendar year is at least five (5) years after the end of the Deferral
Contribution Period for which the Deferral Commitment was made.

(c)Subsequent Elections with respect to Non-Grandfathered Amounts.    A
Participant may change his election with respect to non-Grandfathered Amounts
under Sections 6.2(a) and (b) to an allowable alternative form of payment or to
postpone commencement of payment to a later Plan Year by submitting a new
Deferral Election Form to the Deferred Compensation Committee; provided that any
such election change shall be made in accordance with the requirements of
Section 409A of the Code and that no subsequent election may result in an
impermissible acceleration of payment as described in Section 409A of the Code.
A Participant may make a subsequent election to postpone payment of the
applicable Deferral Account to a later Plan Year or to change the form of
payment; provided that:

(i)the subsequent election must be made at least twelve (12) months prior to the
date on which the first scheduled payment was to occur;

(ii)the subsequent election may not take effect until at least twelve
(12) months after the date on which the election is made; and

(iii)the first payment with respect to which such election is made must be
deferred for a period of not less than five (5)years from the date such payment
would otherwise have been made.

The Deferred Compensation Committee may prescribe limitations with respect to
subsequent elections under this Section 6.2(c) as it deems necessary or
appropriate, subject to the requirements of Section 409A of the Code.

6.3Pre-Retirement Survivor Benefit.  If a Participant dies prior to Separation
from Service, the Company shall pay to the Participant's Beneficiary the balance
of the Participant's Deferral Account, determined as of the Valuation Date
following the death of the Participant. Payment shall be made to the
Participant's Beneficiary in a lump sum within ninety (90) days following the
applicable Valuation Date.

6

--------------------------------------------------------------------------------



In addition, at the same time the Participant's Deferral Account is distributed
following the Participant's death, as described above, the Company shall pay to
the Pre-2008 Participant's (as defined below) Beneficiary an amount equal to one
times the Pre-2008 Participant's salary at the rate in effect as of the
beginning of the Plan Year in which the Pre-2008 Participant's death occurs.
This benefit applies to all eligible Pre-2008 Participants, conditioned only
upon the Pre-2008 Participant signing the "Consent to Insure" form made
available to the Pre-2008 Participant upon enrollment. For purposes of this
section a "Pre-2008 Participant" is a Participant other than a Participant hired
or rehired by the Company on or after January 1, 2008.

6.4Post-Retirement Survivor Benefit.  If a Participant dies after installment
payments have commenced, but prior to distribution of the Participant's vested
Deferral Account in full, the Company shall pay to the Participant's Beneficiary
the remaining schedule of installment payments.

6.5Small Benefit Exception.  Notwithstanding any provision of the Plan to the
contrary, in the event the sum of all benefits payable to the Participant
(or the Participant's Beneficiary) under the Plan is less than or equal to ten
thousand dollars ($10,000), the Company shall pay such benefits in a single lump
sum payment on the date such benefits first become payable pursuant to this
Article 6.

ARTICLE 7 — Conditions Related to Benefits

7.1Nonassignability.  The benefits provided under the Plan may not be alienated,
assigned, transferred, pledged or hypothecated by or to any person or entity, at
any time or in any manner whatsoever. These benefits shall be exempt from the
claims of creditors or other claimants of any Participant and from all orders,
decrees, levies, garnishment or executions against any Participant to the
fullest extent allowed by law.

7.2Financial Hardship Distribution.  Upon finding that the Participant or the
Beneficiary has suffered a Financial Hardship, the Deferred Compensation
Committee may, in its sole discretion and upon written petition by the
Participant or Beneficiary, accelerate distributions of benefits under the Plan
in the amount reasonably necessary to alleviate such Financial Hardship. If a
distribution is to be made to a Participant on account of Financial Hardship,
the Participant may not make subsequent Deferral Commitments under the Plan
until the second Plan Year following the Plan Year in which a distribution based
on Financial Hardship was made. Any Deferral Commitment in effect at the time
such distribution is made under this Section 8.2 shall be canceled. The Deferred
Compensation Committee shall administer financial hardship distribution requests
consistently for non-Grandfathered Amounts with Section 409A of the Code.

7.3No Right to Company Assets.  The benefits paid under the Plan shall be paid
from the general funds of the Company, and the Participant and any Beneficiary
shall be no more than unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations
hereunder.

7.4Protective Provisions.  The Participant shall cooperate with the Company by
furnishing any and all information requested by the Deferred Compensation
Committee in order to facilitate the payment of benefits hereunder, taking such
physical examinations as the Deferred Compensation Committee may deem necessary,
and taking such other actions as may be requested by the Deferred Compensation
Committee. If the Participant refuses to cooperate or makes any material
misstatement or nondisclosure of information, then no benefits will be payable
hereunder to such Participant or his Beneficiary.

7.5Withholding.  The Participant or the Beneficiary shall make appropriate
arrangements with the Company for satisfaction of any federal, state or local
income tax withholding requirements and Social Security or other employee tax
requirements applicable to the payment of benefits under the Plan. If no such
arrangements are made, the Company may provide, at its discretion, for such
withholding and tax payments as may be required.

7.6Key Employees.  Notwithstanding any provision of the Plan to the contrary,
any amount payable under the Plan attributable to non-Grandfathered Amounts to a
Participant who is determined to be a "key employee," as defined below, shall be
postponed to a date that is not less than six (6) months following

7

--------------------------------------------------------------------------------



the Participant's Separation from Service. For purposes of the Plan, "key
employee" means (a) officers of the Company having annual compensation greater
than one hundred fifty thousand dollars ($150,000) (adjusted for inflation
pursuant to section 416(i) of the Code and limited to fifty (50) employees),
(b) five percent owners, and (c) one percent owners having annual compensation
from the Company greater than one hundred fifty thousand dollars ($150,000), all
as determined by the Committee in a manner consistent with Section 409A of
the Code.

7.7Permissible Distribution Event.  Notwithstanding any provision of the Plan to
the contrary, distributions from the Plan shall only be made upon an event and
in a manner permitted by Section 409A of the Code. If a payment is not made by
the designated payment date under the Plan, the payment shall be made by
December 31 of the calendar year in which the designated date occurs. In no
event shall a Participant, directly or indirectly, designate the calendar year
of payment, except as permitted under Section 409A of the Code.

ARTICLE 8 — Administration of the Plan

            The Deferred Compensation Committee shall administer the Plan and
interpret, construe and apply its provisions in accordance with its terms. The
Deferred Compensation Committee shall determine in its sole discretion those who
are eligible to participate in the Plan and shall have the right to set
guidelines for participation under the Plan including, but not limited to, the
type, manner and level of Deferral Commitments. The Deferred Compensation
Committee shall further establish, adopt or revise such other rules and
regulations as it may deem necessary or advisable for the administration of the
Plan. All decisions of the Deferred Compensation Committee shall be final and
binding. The individuals serving on the Deferred Compensation Committee shall,
except as prohibited by law, be indemnified and held harmless by the Company
from any and all liabilities, costs, and expenses (including legal fees), to the
extent not covered by liability insurance, arising out of any action taken by
any member of the Deferred Compensation Committee with respect to the Plan,
unless such liability arises from the individual's own gross negligence or
willful misconduct.

ARTICLE 9 — Beneficiary Designation

9.1Beneficiary Designation.  The Participant shall have the right, at any time,
to designate any person or persons as a Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant's death. The Beneficiary designation shall be effective when it is
submitted in writing and delivered to the Deferred Compensation Committee during
the Participant's lifetime on a form prescribed by the Deferred Compensation
Committee. If, however, the Participant is married, his spouse shall be required
to join any such designation, or change or revocation thereof, to name a
Beneficiary other than the spouse.

9.2New Beneficiary Designation.  The Participant shall have the right to change
or revoke any such designation from time to time by filing a new designation or
notice of revocation with the Company, and no notice to any Beneficiary nor
consent by any Beneficiary shall be required to effect any such change or
revocation. If, however, the Participant is married, his spouse shall be
required to join in any such designation, or change or revocation thereof, to
name a Beneficiary other than the spouse.

9.3Failure to Designate Beneficiary.  If a Participant fails to designate a
Beneficiary before his death, or if no designated Beneficiary survives the
Participant, the Deferred Compensation Committee shall direct the Company to pay
the balance of the Participant's Deferral Account in a lump sum to the executor
or administrator for his estate within ninety (90) days of the date of death;
provided, however, if no executor or administrator shall have been appointed,
and actual notice of the death was given to the Deferred Compensation Committee
within sixty (60) days after the Participant's death, and if his Deferral
Account balance does not exceed ten thousand dollars ($10,000), the Deferred
Compensation Committee may direct the Company to pay the Deferral Account
balance to such person or persons as the Deferred Compensation Committee
determines may be entitled to it, and the Deferred Compensation Committee may
require such proof of right and identity of such person or persons as the
Deferred Compensation Committee may deem appropriate and necessary.

8

--------------------------------------------------------------------------------



ARTICLE 10 — Amendment and Termination of the Plan

10.1Amendment of the Plan.  The Plan may be amended at any time, in whole or in
part, by the Board or the Deferred Compensation Committee; provided, however,
that such amendment shall not decrease the vested balance of the Participant's
Deferral Account at the time of such amendment.

10.2Termination of the Plan.  The Board or the Deferred Compensation Committee
may at any time terminate the Plan as to all or any group of Participants. In
the event the Plan is terminated, distributions will be made in accordance with
Article 6.

10.3Constructive Receipt Termination.  In the event the Deferred Compensation
Committee determines that amounts deferred under the Plan have been
constructively received by Participants and must be recognized as income for
federal income tax purposes, distributions shall be made to Participants as
necessary to cover the income tax liability. The determination of the Deferred
Compensation Committee under this Section 11.3 shall be binding and conclusive.

ARTICLE 11 — Miscellaneous

11.1Successors of the Company.  The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

11.2ERISA Plan.  The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for "a select group of
management or highly compensated employees" within the meaning of Sections 201,
301, and 401 of ERISA and therefore to be exempt from Parts 2, 3, and 4 of Title
I of ERISA.

11.3Employment Not Guaranteed.  Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company.

11.4Gender, Singular and Plural.  All pronouns and variations thereof shall be
deemed to refer to the masculine or feminine, as the identity of the person or
persons may require. As the context may require, the singular may be read as the
plural and the plural as the singular.

11.5Captions.  The captions of the articles and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

11.6Validity.  In the event any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

11.7Waiver of Breach.  The waiver by the Company of any breach of any provision
of the Plan by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.

11.8Applicable Law.  The Plan shall be governed and construed in accordance with
the laws of the State of New Jersey except where the laws of the State of
New Jersey are preempted by ERISA.

11.9Notice.  Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing or hand-delivered, or
sent by registered or certified mail, return receipt requested, to the principal
office of the Company, directed to the attention of the Deferred Compensation
Committee. Such notice shall be deemed given as of the date of delivery, or if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

11.10Section 409A.  The Plan is intended to comply with the applicable
requirements of Section 409A of the Code, and shall be administered in
accordance with Section 409A of the Code to the extent Section 409A of the Code
apply to the Plan. To the extent that any provision of the Plan would cause a
conflict with the requirements of Section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the requirements of Section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law.

9

--------------------------------------------------------------------------------



ARTICLE 12 — Claims Procedure

12.1Claim.  A Participant or, following the Participant's death, a Beneficiary
(collectively referred to in this Section as "Claimant") may submit a claim for
benefits under the Plan. Any claim for benefits under this Plan shall be made in
writing to the Committee.

12.2Claim Decision.  If such claim for benefits is wholly or partially denied,
the Committee shall, within ninety (90) days after receipt of the claim, notify
the Claimant of the denial of the claim unless special circumstances require an
extension of time for processing the claim, which extension shall not exceed one
hundred eighty (180) days from receipt of the claim. If such extension is
required, written notice of the extension shall be furnished to the Claimant
prior to the termination of the initial ninety (90)-day period and shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render a final decision. A notice of denial
shall be in writing, shall be written in a manner calculated to be understood by
the Claimant, and shall contain the specific reason or reasons for denial of the
claim, a specific reference to the pertinent Plan provisions upon which the
denial is based, a description of the additional material or information
(if any) necessary to perfect the claim, together with an explanation of why
such material or information is necessary, and an explanation of the claims
review procedure set forth below, including a statement of the Claimant's right
to bring a civil action under Section 502(a) ERISA following an adverse benefit
determination on review.

12.3Request for Review.  Within sixty (60) days after the receipt by a Claimant
of a written notice of denial of a claim, the Claimant may file a written
request with the Committee that it conduct a full and fair review of the denial
of the claim for benefits. The Claimant, or duly authorized representative,
shall receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant's
claim for benefits. The Claimant, or duly authorized representative may also
submit written comments, documents, records and other information relating to
the claim for benefits, and the review will take into account such items whether
or not they were considered in the initial benefit determination. If the
Claimant does not request a review of the initial determination within such
sixty (60)-day period, the Claimant shall be barred and stopped from challenging
the determination.

12.4Review of Decision.  After considering all of the materials presented by the
Claimant, the Committee shall deliver to the Claimant, or authorized
representative, a written decision on the claim within sixty (60) days after the
receipt of the request for review, except that if there are special
circumstances that require an extension of time, the sixty (60)-day period may
be extended to one hundred twenty (120) days. If such extension is required,
written notice shall be furnished to the Claimant, or authorized representative,
prior to the termination of the initial sixty (60)-day period and shall indicate
the special circumstances requiring an extension of time and the date by which
the final decision will be rendered. The decision shall be written in a manner
calculated to be understood by the Claimant, include the specific reason or
reasons for the decision, include a statement that the Claimant is entitled to
receive upon request and free of charge, access to and copies of all documents
and other information relevant to the claim, contain a specific reference to the
pertinent Plan provisions upon which the decision is based, and include a
statement describing the Claimant's right to bring an action under
Section 502(a) of ERISA.

ARTICLE 13 — The Trust

13.1Establishment of Trust.  The Employer shall establish the Trust with the
Trustee pursuant to such terms and conditions as are set forth in the Trust
agreement to be entered into between the Employer and the Trustee or the
Employer shall cause to be maintained one or more separate subaccounts in an
existing Trust maintained with the Trustee with respect to one or more other
plans of the Employer, which subaccount or subaccounts represent Participants'
interests in the Plan. Any such Trust shall be intended to be treated as a
"grantor trust" under the Code and the establishment of the Trust or the
utilization of any existing Trust for Plan benefits, as applicable, shall not be
intended to cause any Participant to realize current income on amounts
contributed thereto, and the Trust shall be so interpreted.

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Plan to be executed and
effective as of the 18th day of December, 2008.

    BIOVAIL AMERICAS CORP.
 
 
By:
 
/s/ MARK DURHAM


--------------------------------------------------------------------------------

    Title: Senior Vice President of Human Resources and Shared Services


11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.60



Plan Document BIOVAIL AMERICAS CORP. Executive Deferred Compensation Plan As
Amended and Restated Effective January 1, 2009
